Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending and currently under consideration.

Claim Objections
	Claim 11 is objected to for reciting an apparent typographical error. Claim 11 recites “…wherein stammg the ER protein….” It appears “stammg” should be replaced by “staining”. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nitta et al (US 2008/0299555A1; 12/4/08; IDS 1/30/18; 9/22/20 IDS) in view of Rimawi et al (Clin Cancer Res, 2011, 17(6): 1351-1361; 9/22/20 IDS) and Slamon et al (Science, 1989, 244: 707-712; 9/22/20 IDS).
Nitta et al teaches multiplexed methods for co-detecting multiple biomarkers, including HER2 protein and HER2 genomic DNA, on a single slide sample (Example 5, in particular). Nitta et al further teaches detection of HER2 protein and HER2 gene amplification aid in the assessment of breast cancer patients for whom treatment with Trastuzumab (anti-HER2 antibody) is considered ([0109], in particular). Nitta et al further teaches samples are treated with protease after protein biomarker detection and before genomic DNA biomarker detection ([0206], in particular). Nitta et al further teaches multiple targets can simultaneously be detected by staining with distinct labels, including DAB, Fast Red (same as “Texas Red”), and silver acetate ([0004], [0019], [0055], [0147], and [0176], in particular). Nitta et al further teaches proteins can be detected by contacting the sample with a protein-specific antibody followed by a biotinylated secondary antibody and staining with DAB ([0084] and [0147], in particular).  Nitta et al further teaches proteins can be detected by contacting the sample with a protein-specific primary antibody followed by contacting the sample with (1) primary antibody-specific secondary antibody conjugated to horseradish peroxidase ([0161], in particular) that converts substrates such as DAB to a detectable colored substrate in the presence of an oxidizing agent such as hydrogen peroxide ([0027], in particular) or (2) primary antibody-specific secondary antibody conjugated to an enzyme such as alkaline phosphate and staining with a fast-red-naphthol phosphate ([0189], in particular). Nitta et al further teaches genomic HER2 DNA can be detected by contacting the sample with two HER2-specific nucleic acid probes and staining the genomic DNA with a chromogen comprising silver acetate (Example 4, in particular). As evidenced by UCSC Genome Browser on Human May 2004 (NCBI35/hg17) Assembly, HER2-specific nucleic acid probes bind regions between 35,027,979 and 35,355,516 of Chromosome 17 (see http://genome.ucsc.edu/ENCODE/encode.hg17.html). Nitta et al further teaches said methods wherein the stains are visualized by bright field light microscopy ([0003]-[0004], in particular). Nitta et al further teaches said methods wherein the methods are automated ([0166], in particular). Nitta et al further teaches said methods can be used to detect gene products of ER ([0132], in particular). Nitta et al further teaches HER2 is detected in order to determine responsiveness of a breast cancer patient to HER2-targeted therapy ([0013], in particular).
Nitta et al does not specifically teach co-detecting the specific combination of HER2 protein, ER protein, and HER2 genomic DNA.  However, these deficiencies are made up in the teachings of Rimawi et al and Slamon et al.
Rimawi et al teaches breast cancer patients benefit from combinations of therapeutics targeting HER2 and ER proteins expressed by breast cancer cells (page 1353, in particular).
Slamon et al teaches genomic amplification of HER2 in breast cancer cells is “superior to all other prognosticators with the exception of positive lymph nodes” (page 711, in particular). 
One of ordinary skill in the art would have been motivated with an expectation of success to determine a prognosis and characterize breast cancer patients for treatment by performing the method illustrated by Example 5 of Nitta et al (detection of HER2 protein and HER2 genomic DNA) wherein ER protein is detected alongside HER2 protein, wherein one of the proteins (such as HER2 protein) is detected by contacting the sample with a first protein-specific antibody followed by a horseradish peroxidase conjugated secondary antibody specific for the first protein-specific antibody and staining with DAB and hydrogen peroxide to produce a detectable signal, wherein the other protein (such as ER protein) is detected by contacting the sample with a second protein-specific antibody followed by a secondary antibody specific for the second protein-specific antibody conjugated to an enzyme such as alkaline phosphate and staining with a fast-red-naphthol phosphate to produce a distinctly different detectable signal, and wherein the HER2 probe(s) are any HER2 probe(s) of Nita et al because the general multiplex detection method of Nitta et al permits simultaneous detection of multiple markers (including protein and DNA markers) with distinct detectable signals, detection of multiple markers on a single slide (as opposed to detecting multiple markers on multiple slides using multiple portions of a sample) permits preservation of sample taken from the patient, detection of HER2 and ER proteins on a breast cancer sample would indicate which targets for therapeutics targeting HER2 and ER proteins are present on cancer cells of a subject and assaying HER2 amplification would provide a prognosis to the patient that has been described as “superior to all other prognosticators with the exception of positive lymph nodes”. Further, the teaching of Nitta et al that the methods of Nitta et al can be used to detect gene products of ER, the teaching of Nitta et al that HER2 is detected in an effort to determine responsiveness of a breast cancer patient to HER2-targeted therapy ([0013], in particular), along with the teaching of Rimawi et al that breast cancer patients benefit from combinations of therapeutics targeting HER2 and ER proteins expressed by breast cancer cells provides rational to detect the presence of ER protein alongside HER2 protein in a sample on a slide when performing the method of characterizing breast cancer patients of Nitta et al Example 5 of Nitta et al in order to determine which targets of breast cancer therapeutics are present in samples. Further, modifying the multiplex technique of Nitta et al to detect the ER protein alongside the other breast cancer biomarkers of Nitta et al is an example of combing prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     


Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nitta et al (US 2008/0299555A1; 12/4/08; IDS 1/30/18; 9/22/20 IDS) in view of Rimawi et al (Clin Cancer Res, 2011, 17(6): 1351-1361; 9/22/20 IDS), Slamon et al (Science, 1989, 244: 707-712; 9/22/20 IDS), and Wang et al (J of Histochem & Cytochem, 2011, 59(4): 382-390; 9/22/20 IDS).
Nitta et al teaches multiplexed methods for co-detecting multiple biomarkers, including HER2 protein and HER2 genomic DNA, on a single slide sample (Example 5, in particular). Nitta et al further teaches detection of HER2 protein and HER2 gene amplification aid in the assessment of breast cancer patients for whom treatment with Trastuzumab (anti-HER2 antibody) is considered ([0109], in particular). Nitta et al further teaches samples are treated with protease after protein biomarker detection and before genomic DNA biomarker detection ([0206], in particular). Nitta et al further teaches multiple targets can simultaneously be detected by staining with distinct labels, including DAB, Fast Red (same as “Texas Red”), and silver acetate ([0004], [0019], [0055], [0147], and [0176], in particular). Nitta et al further teaches proteins can be detected by contacting the sample with a protein-specific antibody followed by a biotinylated secondary antibody and staining with DAB ([0084] and [0147], in particular).  Nitta et al further teaches proteins can be detected by contacting the sample with a protein-specific primary antibody followed by contacting the sample with (1) primary antibody-specific secondary antibody conjugated to horseradish peroxidase ([0161], in particular) that converts substrates such as DAB to a detectable colored substrate in the presence of an oxidizing agent such as hydrogen peroxide ([0027], in particular) or (2) primary antibody-specific secondary antibody conjugated to an enzyme such as alkaline phosphate and staining with a fast-red-naphthol phosphate ([0189], in particular). Nitta et al further teaches genomic HER2 DNA can be detected by contacting the sample with two HER2-specific nucleic acid probes and staining the genomic DNA with a chromogen comprising silver acetate (Example 4, in particular). As evidenced by UCSC Genome Browser on Human May 2004 (NCBI35/hg17) Assembly, HER2-specific nucleic acid probes bind regions between 35,027,979 and 35,355,516 of Chromosome 17 (see http://genome.ucsc.edu/ENCODE/encode.hg17.html). Nitta et al further teaches said methods wherein the stains are visualized by bright field light microscopy ([0003]-[0004], in particular). Nitta et al further teaches said methods wherein the methods are automated ([0166], in particular). Nitta et al further teaches said methods can be used to detect gene products of ER ([0132], in particular). Nitta et al further teaches HER2 is detected in order to determine responsiveness of a breast cancer patient to HER2-targeted therapy ([0013], in particular).
Nitta et al does not specifically teach detecting distinct proteins on a single slide using anti-rabbit antibodies for both proteins or co-detecting the specific combination of HER2 protein, ER protein, and HER2 genomic DNA.  However, these deficiencies are made up in the teachings of Rimawi et al, Slamon et al, and Wang et al.
Rimawi et al teaches breast cancer patients benefit from combinations of therapeutics targeting HER2 and ER proteins expressed by breast cancer cells (page 1353, in particular).
Slamon et al teaches genomic amplification of HER2 in breast cancer cells is “superior to all other prognosticators with the exception of positive lymph nodes” (page 711, in particular). 
Wang et al teaches a multiplex immunofluorescent technique of detecting two distinct proteins on a single slide using primary antibodies developed in the same species (rabbit) wherein a first primary antibody is detected by conventionally binding a fluorochrome-labeled secondary antibody to the first primary antibody and wherein a very diluted second primary antibody is detected by binding a secondary antibody with an distinct amplified signal to the first primary antibody (Figures 1-2 and page 386, in particular)
When the only HER2 and ER-specific antibodies available are rabbit monoclonal antibodies, one of ordinary skill in the art would have been motivated with an expectation of success to determine a prognosis and characterize breast cancer patients for treatment by performing the method illustrated by Example 5 of Nitta et al (detection of HER2 protein and HER2 genomic DNA) wherein ER protein is detected alongside HER2 protein, wherein one of the proteins (such as HER2 protein) is detected by contacting the sample with a first protein-specific rabbit monoclonal antibody followed by conventionally binding a fluorochrome-labeled secondary antibody to the first primary antibody, wherein the other protein (such as ER protein) is detected by contacting the sample with a highly diluted second protein-specific rabbit monoclonal antibody followed by binding a secondary antibody with an amplified signal distinct from the first primary antibody, and wherein the HER2 probe(s) are any HER2 probe(s) of Nita et al with signals distinct from those use to detect HER2 protein and ER protein because the general multiplex detection method of Nitta et al permits simultaneous detection of multiple markers (including protein and DNA markers) with distinct detectable signals, detection of multiple markers on a single slide (as opposed to detecting multiple markers on multiple slides using multiple portions of a sample) permits preservation of sample taken from the patient, Wang et al teaches a technique using antibodies from the same species to detect a combination of proteins by using conventional immunofluorescence to detect a first protein and a diluted primary antibody and an amplified secondary antibody to detect the second protein, detection of HER2 and ER proteins on a breast cancer sample would indicate which targets for therapeutics targeting HER2 and ER proteins are present on cancer cells of a subject and assaying HER2 amplification would provide a prognosis to the patient that has been described as “superior to all other prognosticators with the exception of positive lymph nodes”. Further, the teaching of Nitta et al that the methods of Nitta et al can be used to detect gene products of ER, the teaching of Nitta et al that HER2 is detected in an effort to determine responsiveness of a breast cancer patient to HER2-targeted therapy ([0013], in particular), along with the teaching of Rimawi et al that breast cancer patients benefit from combinations of therapeutics targeting HER2 and ER proteins expressed by breast cancer cells provides rational to detect the presence of ER protein alongside HER2 protein in a sample on a slide in order to determine which targets of breast cancer therapeutics are present in samples. Further, modifying the multiplex technique of Nitta et al to detect the ER protein alongside the other breast cancer biomarkers of Nitta et al is an example of combing prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642